December 21, 1950


Hon. F. T. Oraham            op1ni*n Ilo.v-1137.
County Attorney
Cameron County               Re:   Effective date of the
Brownsville, Texas                 1950 Federal census
                                   of Cameron County,
Dear Mi. @aha&
          Reference is made to your inquiry as to the
date on which the 1950 Pederal census became effective
in Cameron County. You atate that a bulletin of the Eu-
reau of the Census dated September 14, 1950, shows Cam-
eron County as having a population of 124,034 as of
ArJril1, 1950. The bulletin states that this count su-
perssdedan earlier published report, the date of which
Is not given. The population of Cameron County accord-
ing to the 1940 Federal census was 83,202.
          You *urther state that the question of the ef-
fective date of the oensus has come up In connection with
fees which may be retained by justices of the peace and
constables in that county. We quote from your letter:
         “Art. 3883, Sec. 8, V.C.S., applies to
    counties with a population of not less than
    77,750, nor more than 88,750, according to the
    last preceding Federal census of the United
    Statea. Under that article justices of the
    peace and constables are permitted to retain
    a8 their fees $2,75O.OO each per annum, and
    also to retain one-third of the excess fees
    until such one-third of such excees Pees, to-
    gether with the said amount of $2,750.00,
    equals the aum of $3,000,00.
         “Section 5 of the same article provides
    that in counties containing aa many as 100,001,
    and not more than 150,000 Inhabitants, ustices
    of the peace and constables may retain J2,5OO.OO
    eaoh, out of the fees collected..
         “In order that Justices of the peace and
    constables in this county may make their final
                                                       Y     _^




Hon. F. T. Graham - Page 2   (V-1137)


     reports and their settlement of the annual
     fees collected, it is necessary to know as
     of what date the 1950 Federal census is or
     was effective."
         Federal law directs that a census shall be
taken in the year 1930 and every ten years thereafter
"as of the 1st day of A ril."                SS 201 206.
Provision is made for tR e publia~t~b~'Ca;lAd'distribu~ion
of the results of the census, but there Is no Federal
statute which determines Its effective date. As observed-
in &rvin    State 119 Tex. Crim. 204, 205, 44 S.W.2d 380,
381 (19317 "theri is no specific provision . . o with
reference $0 the time of final announcement of the census;
nor is there any provision as to the time the census shall
become effective." Likewise, there is no State statute on
this matter.
         Decisions of the courts of this State have estab-
Lished that the preliminary announcement 3y the Area or
District Census Supervisor of the results of a census a-
mounts to an official pronouncement, of which officials
may take notice and upon which they thenceforth are author-
ized to act, even though the preliminary figures are sub-
ject to correction by the final report- Holcomb v, Soi- ,
232 s.w. 891 (Tex. civ. ~pp. 1921, error dism,); Ervin Q
State, 119 Tex. Grim. 204, 44 S.W,2d 380 (1931); Garrett v.
Anderson 144 S.W.2d 971 (Tex. Civ. App. 1940, error dism.,
judgm.,c&.)~   However, in none of those cases was it neces-
sary for the court to determine whether the effective date
related back to the time the enumeration was made,--in th%s
case, April 1, 1950. There is no Texas decisfon directly
on this point. However, the reasoning and language of the
cases indicate that a census does not take effect until its
result is announced.
         Decisions in other States are conflicting as to
the precise date on whfch a Federal census becomes effec-
tive in the absence of a State statu:e nrescribing the ef-
fective date, In Qpderwood V~ Hfck~,-l.&2 Term. 6894 39
S.W.2d 1034 (1931) the court heid that an increase in the
salary of the couney courtss clerk beca‘lseof an increase
in the populatfon of the county &car% affective April 1,
19309 the date of the enumeration. A contrary view was ex-
pressed in Lewis v. I&&&Q&& m, cot&.t& 200 pa. 590, 50 A.
162 (19OSl, which also involved the saiaries of co,untyof-
ficers.   his case held that the effect        T. Graham - Page 3   (V-1137)


becomes applicable only from fts legal ascertainment"
through "an official statement of the facts."
          After weighing the arguments in support of each
of these conflicting views, and after aonslderlng the
expressions by the Texas courts in the above-cited cases
and the provisions of the statutes relative to the com-
pensation of county and precinct officers, we are of the
opinion that the effective date of a census, within the
contemplation of these statutes, coincides with the date
of the official announcement of the result. This holding
~ocords with previous rulings of this department, as ex-
pressed Iti'Att'yGen. Ops. O-23 7 (1940), O-2742 (1940),
O-2932 (1940), and o-3351 (19413 .
          You are therefore advised that the effective
date of the 19.50census in Cameron County was the date on
which the Area or District Supervisor released his first
offlclal preliminary report for that county. We have not
been informed of the date of the original report, and for
that reason we cannot tell the exact date when the census
became official in your county.
                          SUMMARY
          The effective date of a Federal census,
    within the contemplation of the statutes pro-
    viding for the compensation of county and pre-
    'clnctofficers, Is the date on which the Area
    'or District Census Supervisor makes an offl-
    clal announcement of the census result for the
    particular county.

APPROVED:                           Very truly yours,

J. C. Davls, Jr.                      PRICE DANIEL
County Affairs Division             Attorney General

Everett Hutchinson
Executive Assistant                      %&4-g    Yd ad5
                                    BY
Charles D. Mathews                        Mary K. Wall
First Assistant                              Assistant

MKW:wb:em